Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s original submittal made on 8/23/2019. Claims 17 and 22-51 are cancelled. Claims 1-16 and 18-21 are pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification (Abstract)
Applicant is reminded of the proper language and format for an abstract of the disclosure: legal phraseology “…embodiment”.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  Both set of claims utilizes numeric reference(s) (i.e., ..(1) the device identification information…(6) a combination thereof).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 13, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bucuk (US Patent Publication No. 2010/0274859) in view of Hymel (US Patent Publication No. 2013/0304884).

As to claims 1, 11 and 21, Bucuk teaches a apparatus for frictionless custody chain management, the apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions thereon, the computer-coded instructions configured to, in execution with the at least one processor, configure the apparatus to: 
receive, from a recipient client device, a custody transfer request data object comprising transfer request information (i.e., …teaches in paragraph 0191 the following: “sharing of data or receiving access to data following authorization and establishment of a link/bond, in other examples in addition to receiving access, or instead of receiving access, an event or a sequence of events may be triggered. This event may, for example, be, or may trigger, a mechanical, electronic or other action, 
identify device identification information associated with the recipient client device (i.e., …teaches in paragraph 0234 the following: “it would request Bluetooth.RTM. names containing Unique IDs of devices in close proximity, in this instance a mobile phone device (318). Upon receiving the Bluetooth.RTM. name it will be sent using Internet connection (324) to a bank's web server and authentication server (314). Upon parsing the IP address of the authentication server (316) from the Bluetooth.RTM. name, the authentication server (314) will use the data connection (315) to request from the authentication server (316) to positively identify that mobile phone device (318) as being in close proximity of the desktop (323) and having this Unique ID and return unique entity ID if”.).
 
Bucuk does not expressly teach:
associate at least the device identification information with a transfer item data object to identify an associated transfer information set; 
and store, to a transfer record storage, a transfer record comprising the associated transfer information set.
In this instance the examiner notes the teachings of prior art reference Hymel. 
With regards to applicant’s claim limitation element of, “associate at least the device identification information with a transfer item data object to identify an associated transfer information set”, teaches in paragraph 0044 the following: “At 114, the second device 12 detects a disconnection of the bridge with the first device 10, which disconnection is also detected by the first device 10, at 116. 
	With regards to applicant’s claim limitation element of, “and store, to a transfer record storage, a transfer record comprising the associated transfer information set”, teaches in paragraph 0045 the following: “At 124, the second device 12 detects a bridge being reestablished with the first device 10, which is also detected by the first device 10, at 126. It can be appreciated that the bridging, at 124 and 126, may be initiated by either the first device 10 or the second device 12. At 128, the queued data 22 is sent to the first device 10, which is received by the first device at 130. The queued data is then sent to the one or more specified destination devices 14, at 132, by associating the IDs 28 with corresponding addresses 16. The queued data 22 is received by the destination device 14, at 134.”. The examiner further notes that the second device as illustrated in figure 7, figure element 12 stores records of the data and associated ids. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bucuk with the teachings of Hymel by including the feature of transfer record storage. Utilizing transfer record storage as taught by Hymel above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bucuk's system will obtain the capability to provide enhanced data security. 

As to claims 2 and 12, the system of Bucuk and Hymel as applied to claim 1 above, specifically Bucuk teaches a apparatus of claim 1, wherein the device identification information associated with the recipient client device is identified from a network device associated with a trusted network provider using a header enrichment process (i.e., …teaches in paragraph 0165 the following: “Both devices (170, 172) may be using 128 bit IPv6 and a naming convention of four hex decimal numbers abbreviation for each 64 bit part of 128 bit IPv6 address, with the addition of the host part of the IPv6 address. The mobile phone device (174) and Bluetooth.RTM. name will be set to John@1c1c.5c5c where "@" indicate the internet connection, 1c1c is the 64-bit (sub-) network prefix of IPv6 address of the mobile phone device, in this scenario, included on device the authentication server (172), and where 5c5c is the 64-bit host part of IPv6 address set to be Device ID.” …further teaches in paragraph 0167 the following: “After this step, the user's mobile phone device (172) will parse text from the Bluetooth.RTM. name, and recognise the symbol # (meaning that specific device--in this case the car--has no internet connection available), so it will use its own connection to contact the authentication server (174), using the extracted IP number 2c2c and 8c8c Device ID from the Bluetooth.RTM. name and of the device (170), and provide its own IP address 1c1c and Device ID 5c5c (or Unique Entity ID related to this device) of the Mobile Phone Device (172).”.).

As to claims 3 and 13, the system of Bucuk and Hymel as applied to claim 1 above, specifically Bucuk teaches a apparatus of claim 1, wherein the custody transfer request data object further comprises device location data associated with the recipient client device (i.e. ….teaches in paragraph 0264 the following: “the detection of nearby devices through use of short range communication technologies….”.), 

and compare the device location data and the stored proximity data to determine whether the device location data is within a geographic region defined by the stored proximity data (i.e. ….teaches in paragraph 0264 the following: “the detection of nearby devices through use of short range communication technologies, other techniques may be used. For example GPS data may be used (e.g. at a pointer server, authentication server or location based services server) to identify devices which are in close proximity to each other. In another example, other positioning technology may be used, such as triangulation (location based services (LBS)) or other techniques which may be used to identify the positions of mobile devices within the cellular telephone networks”.).

As to claims 6 and 16, the system of Bucuk and Hymel as applied to claim 1 above, specifically Bucuk teaches a apparatus of apparatus of claim 1, wherein the custody transfer request data object further comprises device location data associated with the recipient client device (i.e. ….teaches in paragraph 0264 the following: “the detection of nearby devices through use of short range communication technologies….”), 

compare the device location data and the stored proximity data to determine the device location data is not within a geographic region defined by the stored proximity data (i.e. ….teaches in paragraph 0264 the following: “the detection of nearby devices through use of short range communication technologies, other techniques may be used. For example GPS data may be used (e.g. at a pointer server, authentication server or location based services server) to identify devices which are in close proximity to each other. In another example, other positioning technology may be used, such as triangulation (location based services (LBS)) or other techniques which may be used to identify the positions of mobile devices within the cellular telephone networks.”); 
and transmit a transfer denial error to the recipient client device in response to the determination (i.e., …teaches in paragraph 297 the following: “two devices each using long range communication to connect to the authentication server, and with short range communication (SRC) capability between the two devices (e.g. similar to FIG. 1d). If this SRC is for example NFC, only one nearby device will usually be in close proximity to first device. When devices come in close proximity, at least one or preferably both devices will exchange Unique IDs of devices and/or Unique IDs of entities using the devices. Each will send received Unique ID to the authentication server via respective long range communication connections, and, at authentication server, a link will be formed between the devices or entities using them, by relating their Unique IDs. In another similar scenario, such system could be programmed to ask users for confirmation via the long range communication connection before the link is created.”).

As to claims 10 and 20, the system of Bucuk and Hymel as applied to claim 1 above, however Bucuk does not expressly teach an apparatus of claim 1, wherein the associated transfer information set comprises (1) the device identification information, (2) transferor data object identification information associated with a transferor data object, (3) transfer item information associated with a transfer item data object, (4) a transfer timestamp, (5) image data associated with the transfer request information, or (6) a combination thereof.
In this instance the examiner notes the teachings of prior art reference Hymel. 
The examiner notes that applicant’s usage of the phrase “or combination thereof”, places the above limitation in alternative form. As such Hymel teaches paragraph 0024 the following: “the first device 10 may store corresponding IDs 28 and include these IDs 28 in messages or other data communication structures, along with the addresses 16, to enable the second device 12 to communicate with the destination device 14 while the first and second devices 10, 12 are paired with each other”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bucuk with the teachings of Hymel by including the feature of transfer record storage. Utilizing transfer record storage as taught by Hymel above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bucuk's system will obtain the capability to provide enhanced data security. 

17. (Cancelled)

Claims 4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bucuk in view of Hymel as applied to claims 1 and 11 above and further in view of Hoffman et al. (US Patent Publication No. 6,980,670 and Hoffman hereinafter).

As to claims 4 and 14, the system of Bucuk and Hymel as applied to claim 1 above, however neither Bucuk nor Hymel teaches an apparatus of claim 1, wherein the custody transfer request data object further comprises device user biometric data, and wherein the apparatus is further configured to: identify confirmed biometric data associated with the recipient client device; and compare the device user biometric data and the confirmed biometric data to determine whether the device user biometric data matches the confirmed biometric data.
In this instance the examiner notes the teachings of Hoffman. 
	With regards to applicant’s claim limitation element of, “wherein the custody transfer request data object further comprises device user biometric data, and wherein the apparatus is further configured to: identify confirmed biometric data associated with the recipient client device”, Hoffman teaches as part of his claim 1 claim elements the following: “recipient registers with the electronic identicator comparator at least one registration biometric sample, and recipient specific data; c. a tokenless recipient identification step, wherein the identicator comparator compares a recipient bid biometric sample with previously registered biometric samples for producing either a successful or failed identification of the recipient”. 
	With regards to applicant’s claim limitation element of, “and compare the device user biometric data and the confirmed biometric data to determine whether the device user biometric data matches the confirmed biometric data”, Hoffman teaches as part of his claim 1 claim elements the following: “recipient registers with the electronic identicator comparator at least one registration biometric sample, and recipient specific data; c. a tokenless recipient identification step, wherein the identicator comparator compares a recipient bid biometric sample with previously registered biometric samples for producing either a successful or failed identification of the recipient”. 


As to claim 7, the system of Bucuk and Hymel as applied to claim 1 above, however neither Bucuk nor Hymel teaches an apparatus of claim 1, wherein the custody transfer request data object further comprises device user biometric data, and wherein the apparatus is configured to: identify confirmed biometric data associated with the recipient client device; compare the device user biometric data and the confirmed biometric data determine the device user biometric data does not match the confirmed biometric data; and transmit a transfer denial error to the recipient client device in response to the determination.
In this instance the examiner notes the teachings of Hoffman. 
	With regards to applicant’s claim limitation element of, “wherein the custody transfer request data object further comprises device user biometric data, and wherein the apparatus is configured to: identify confirmed biometric data associated with the recipient client device”, Hoffman teaches as part of his claim 1 claim elements the following: “recipient registers with the electronic identicator comparator at least one registration biometric sample, and recipient specific data; c. a tokenless recipient identification step, wherein the identicator comparator compares a recipient bid biometric sample with previously registered biometric samples for producing either a successful or failed identification of the recipient”. 

With regards to applicant’s claim limitation element of, “and transmit a transfer denial error to the recipient client device in response to the determination”, Hoffman teaches as part of his claim 1 claim elements the following: “recipient registers with the electronic identicator comparator at least one registration biometric sample, and recipient specific data; c. a tokenless recipient identification step, wherein the identicator comparator compares a recipient bid biometric sample with previously registered biometric samples for producing either a successful or failed identification of the recipient”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bucuk and Hymel with the teachings of Hoffman by including the feature of recipient authentication. Utilizing recipient authentication as taught by Hoffman above allows a system to provide comprehensive security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Bucuk and Hymel will obtain the capability to provide enhanced system security. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bucuk in view of Hymel as applied to claims 1 and 11 above and further in view of ANNAN et al. (US Patent Publication No. 2010/0106644 and ANNAN hereinafter).

As to claims 9 and 19, the system of Bucuk and Hymel as applied to claim 1 above, however neither Bucuk nor Hymel teaches an apparatus of claim 1, wherein the transfer request information comprises a transferor user authentication information associated with a transferor data object, and wherein the apparatus is further configured to: authenticate the transferor user authentication information based on stored authentication information associated with the transferor data object.
In this instance the examiner notes the teachings of ANNAN. 
	With regards to applicant’s claim limitation element of, “wherein the transfer request information comprises a transferor user authentication information associated with a transferor data object”, ANNAN teaches in paragraph 0055 the following: “When the transfer authorization application is started up, the transferor enters the PIN established during setup when visually prompted by the transfer authorization application via the display 64 of the mobile device 20. Once the transferor has authenticated himself with the transfer authorization application, he selects to initiate a transfer, then enters in the transfer information when prompted. The transfer information includes the telephone number of the recipient and the amount and currency that the transferor desires to transfer to the recipient.”. 
With regards to applicant’s claim limitation element of, “and wherein the apparatus is further configured to: authenticate the transferor user authentication information based on stored authentication information associated with the transferor data object”, ANNAN teaches in paragraph 0055 the following: “When the transfer authorization application is started up, the transferor enters the PIN established during setup when visually prompted by the transfer authorization application via the display 64 of the mobile device 20. Once the transferor has authenticated himself with the transfer authorization application, he selects to initiate a transfer, then enters in the transfer information when prompted. The transfer information includes the telephone number of the recipient and the amount and currency that the transferor desires to transfer to the recipient.”.
. 
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s recital of: “wherein the transfer request information comprises a transfer item data object and transferor data object identification information associated with a transferor data object, and wherein the apparatus is further configured to: query the transfer record blockchain, based on the transfer data object, to identify a recorded possessor data object associated with the transfer item data object; receive result data including the recorded possessor data object associated with the transfer item data object; and determine the recorded possessor data object matches the transferor data object”, in conjunction with the other claim limitation(s) of applicant’s dependent claims.

Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s recital of: “wherein the transfer request information comprises a transfer item data object .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.